TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00547-CR


Paul Ray, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 2031806, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than May 24, 2004.  No
further extension of time will be granted.
It is ordered April 22, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish